DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 2, 4-10, 12-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prat (PfR (Cisco Performance Routing), October 15, 2012) in view of Stavrou et al. (US 2007/0214505 A1, hereinafter “Stavrou”).
	Regarding claims 2, 10 and 16, Prat teaches a network system comprising: one or more edge network devices, each edge network device comprising one or more network interfaces to communicate with a communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process (Page 2, fig. 1, .e.g., Border Router, R4), the process when executed operable to: maintain one or more paths/tunnels over the communication network to one or more remote edge network devices, wherein the communication network comprises two or more physical provider networks (Page 2, IP-VPN and MPLS WANs of fig. 1. Page 3, line 17, two uplinks each connected to one ISP. Page 12, MPLS path and GRE tunnel, Page 12, if the voice traffic delay goes over 300 ms, voice traffic should be moved to the GRE tunnel via R2); receive one or more policies from a central network controller (Page 3, lines 28-39, Master Controller, MC, makes the decision on how to route traffic based on different measured metrics. Pages 3, 4. Page 11, multiple policies. Page 12), wherein at least one of the one or more policies is a network policy comprising a first mapping between a first particular application and one of the one or more path/tunnel (Page 4, lines 9-32, PfR in the first step learns which kind of traffic class (prefix based traffic or application based traffic) is going through the BR(s). The MC will make routing change decision for link(s) and traffic classes that are out of policy, Page 6, Page 7, Traffic Class learning. Page 3, Citrix traffic should always be routed over MPLS path via R1 while HTTP traffic should be routed over GRE tunnel via R2. The voice traffic between two locations should be routed over MPLS path via R1. Page 12, if the voice traffic delay goes over 300 ms, voice traffic should be moved to the GRE tunnel via R2); and route the network traffic based on the one or more policies (Pages 3, 11-12), and wherein the network policy is operative to cause the one or more edge network devices to route the selected network traffic on a corresponding path/tunnel; and the central network controller, the central network controller comprising one or more network interfaces to communicate with the communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process, the process when executed operable to: transmit the one or more policies to the one or more edge network devices (Page 2, fig. 1).
 	Prat does not explicitly teach one or more tunnel-based overlays; apply one or more firewall functions to network traffic received via the one or more network interfaces; wherein at least one of the one or more policies is a domain-based policy defining a mapping between one or more application traffic types and a direct internet access path across the communication network to one or more service domains; wherein the domain-based policy is operative to cause the one or more edge network devices to route selected network traffic on the direct internet access path to the one or more service domains.
 	Stavrou teaches one or more tunnel-based overlays (¶ [0064], ¶ [0065], a two-way communication channel/tunnel between the service and client, ¶ [0066], when a service request is issued by the client, it can be tunneled though a series of SSL-encrypted links to the target (server hosting the service); apply one or more firewall functions to network traffic received via the one or more network interfaces (¶ [0020]); a domain-based policy defining a mapping between one or more application traffic types and a direct internet access path across the communication network to one or more service domains; wherein the domain-based policy is operative to cause the one or more edge network devices to route selected network traffic on the direct internet access path to the one or more service domains (fig. 3, ¶ [0055], a target server 308 provides a service to be protected (e.g., a web server), which can be migrated to migration server 310. Server 308 can inform overlay network 302 of its current location, so that legitimate user traffic (traffic generated by authorized users) can be routed by network 302 to the server. When a service migrates to a new location (e.g., from server 308 to 310), it can inform overlay network 302 of its new location. A service may be allowed to change the location status. ¶ [0056], ¶ [0061], clients route all their traffic over the overlay network, which redirects it to the current location of the protected service, ¶ [0066]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement one or more tunnel based overlay and to use a domain-based policy defining a mapping between one or more application traffic types and a direct internet access path across the communication network to one or more service domains in the system of Prat to allow preferential treatment of authorized services and a lightweight process-migration environment that allows services to move between different parts of a distributed system (¶ [0052] of Stavrou ).
 	Regarding claims 4 and 18, Prat in view of Stavrou teaches the network system of claim 2, wherein the central network controller is further operative to: discover one or more available paths in the communication network; and provide information relating to the one or more available paths to the one or more edge network devices (Prat: Page 3, MC router makes decisions on how to route traffic based on the different measured metrics. the MC will take a decision on where to route certain type of traffic based on different threshold (delay, availability, jitter, etc.) bind to different traffic class (which can be based on prefix class or application class) and communicate this decision to the BR(s). Then the BR(s) will execute this decision by configuring a static route, change some BGP attributes or configured PBR (application based traffic). Page 4, lines 9-32, The MC will make routing change decision for link(s) and traffic classes that are out of policy. Pages 5-7).
 	Regarding claims 5, 12 and 19, Prat in view of Stavrou teaches the network system of claim 2.
Prat does not explicitly teach wherein the one or more tunnel-based overlays comprise IPSec tunnels.
Stavrou teaches utilizing standard security protocol such as SSL/TLS or IPsec (¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to utilize one or more IPSec tunnels in the system of Prat in view of Stavrou to further improve industrial applicability. 
 	Regarding claims 6, 13 and 20, Prat in view of Stavrou teaches the network system of claim 2, wherein the central network controller is further operative to: distribute routing information to the edge network devices (Prat: Page 3, The MC will take a decision on where to route certain type of traffic based on different threshold (delay, availability, jitter, etc.) bind to different traffic class (which can be based on prefix class or application class) and communicate this decision to the BR(s). Then the BR(s) will execute this decision by configuring a static route, change some BGP attributes or configured PBR (application based traffic). Page 4, lines 9-32, The MC will make routing change decision for link(s) and traffic classes that are out of policy).
 	Regarding claims 7 and 21, Prat in view of Stavrou teaches the network system of claim 2.
Prat does not explicitly teach wherein the central network controller is further operative to: adjust the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network, wherein adjusting the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network comprises: receiving an indication that an endpoint for the first particular application is migrating from a first network domain to a second network domain, wherein the second network domain is a different network than the first network domain; and dynamically adjusting, in response to receiving the indication, routing information associated with the first particular application to cause traffic for the first particular application to be routed to the second network domain.
Stavrou teaches adjust the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network, wherein adjusting the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network comprises: receiving an indication that an endpoint for the first particular application is migrating from a first network domain to a second network domain (fig. 3, ¶ [0055], When a service migrates to a new location (from server 308 to 310), it can inform overlay network of its new location, ¶ [0064] ); wherein the second network domain is a different network than the first network domain and dynamically adjusting, in response to receiving the indication, routing information associated with the first particular application to cause traffic for the first particular application to be routed to the second network domain (¶ [0055], When a service migrates to a new location, a secondary connection with a secondary IP address, provided by the same or different ISP, can be used for migrating service. ¶ [0056], after the service notifies the overlay network of its new location, the network can direct traffic to the new location (server 310), 2 [0062], and ¶ [0064]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to dynamically adjusting, in response to receiving the indication, that an endpoint for the first particular application is migrating from a first network domain to a different/second network domain, routing information associated with the first particular application to cause traffic for the first particular application to be routed to the second network domain in the system of Prat in view of Stavrou to allow preferential treatment of authorized services and a lightweight process-migration environment that allows services to move between different parts of a distributed system (¶ [0052] of Stavrou ).
  	Regarding claims 8, 14 and 22 , Prat in view of Stavrou teaches the network system of claim 2, wherein at least one of the two or more physical provider networks is a first network type, and at least a second one of the two or more physical provider networks is a second network type (Prat: Page 2, IP-VPN and MPLS WANs of fig. 1).
 	Regarding claims 9 and 23, Prat in view of Stavrou teaches the network system of claim 2, wherein each edge network device is operative to monitor performance of the two or more physical provider networks and report the performance to the central network controller (Prat: Page 2, fig. 1, Page 4, Learning Phase and Measuring phase, Pages 10-12).
7.	Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prat in view of Stavrou as applied to claim 2 above, and further in view of Miller et al. (US 9,036,504 B1, hereinafter “Miller”).
 	Regarding claims 3, 11 and 17, Prat in view of Stavrou teaches the network system of claim 2.
Prat does not explicitly teach wherein the first mapping between the first particular application and the one of the one or more tunnel-based overlays comprises: an enterprise network address associated with the first particular application that is within an enterprise address space. 
Miller teaches wherein the first mapping between the first particular application and the one of the one or more tunnel-based overlays comprises: an enterprise network address associated with the first particular application that is within an enterprise address space (col. 6, lines 27-51, when computing nodes are selected to participate in a managed computer network that is a virtual computer network overlaid on a substrate network, each computing node may also be assigned one or more virtual network addresses for the virtual computer network that are unrelated to those computing nodes’ substrate network address, col. 8, lines 11-16, col. 10, lines 15-23, a client may interact to configure network addresses for a computer network provided for the client. col. 30, lines 15-53, a migratable target virtual network address may be assigned to a particular service (e.g., provided by a particular application program, associated with providing access to a particular database, etc.) for which availability is desired, with a first computing node initially having primary ownership of the migratable target virtual network address, but with the ability for one or more other second computing nodes to assume ownership of the migratable target virtual network address (and provide the associated service) if the first computing node becomes unavailable. 420, 435 of fig. 4, figs. 5A, 5B, 6).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate an enterprise network address with the first particular application that is within an enterprise address space in the system of Prat in view of Stavrou to improve network security, availability, functional decomposition and/or isolation (col. 75, lines 12-37 of Miller).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5,  of U.S. Patent No. 10,797,992 B2 in view of U.S. Patent No. 8,474,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Regarding claims 2, 10, 16, claims 1 and 5 of U.S. Patent No. 10,797,992 B2 teaches a network system comprising: one or more edge network devices, each edge network device comprising one or more network interfaces to communicate with a communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process, the process when executed operable to: maintain one or more tunnel-based overlays over the communication network to one or more remote edge network devices, wherein the communication network comprises two or more physical provider networks; apply one or more firewall functions to network traffic received via the one or more network interfaces; receive one or more policies from a central network controller, wherein at least one of the one or more policies is an overlay network policy comprising a first mapping between a first particular application and one of the one or more tunnel-based overlays, and wherein at least one of the one or more policies is a domain-based policy defining a mapping between one or more application traffic types and a direct internet access path across the communication network to one or more service domains; and route the network traffic based on the one or more policies, wherein the domain-based policy is operative to cause the one or more edge network devices to route selected network traffic on the direct internet access path to the one or more service domains, and wherein the overlay network policy is operative to cause the one or more edge network devices to route the selected network traffic on a corresponding tunnel-based overlay; and the central network controller, the central network controller comprising one or more network interfaces to communicate with the communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process, the process when executed operable to: transmit the one or more policies to the one or more edge network devices.
	Claims 2, 10 and 16 broadens the scope of claims 1 and 5 of U.S. Patent No. 10,797,992 B2 by removing limitations.
 	Claims 1 and 5 of 10,797,992 B2 do not explicitly apply one or more firewall functions to network traffic received via the one or more network interfaces
 	However, claim 8 of U.S. Patent No. 8,474,035 B2B2 teaches apply one or more firewall functions.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed to apply one or more firewall functions to network traffic received via the one or more network interfaces in the claims 1 and 5 of 
U.S. Patent No. 10,797,992 B2 to further enhance industrial applicability.
Regarding claims 3, 11 and 17, claim 1 of U.S. Patent No. 10,797,992 B2 teaches wherein the first mapping between the first particular application and the one of the one or more tunnel-based overlays comprises: an enterprise network address associated with the first particular application that is within an enterprise address space. 
Regarding claims 4 and 18, claim 1 of U.S. Patent No. 10,797,992 B2 teaches wherein the central network controller is further operative to: discover one or more available paths in the communication network; and provide information relating to the one or more available paths to the one or more edge network devices.
Regarding claims 5, 12 and 19, claims 1 and 8 of U.S. Patent No. 10,797,992 B2 teaches the network system of claim 2.
Claims 1 and 8 of U.S. Patent No. 11,290,377 B2 do not explicitly teach wherein the one or more tunnel-based overlays comprise IPSec tunnels. 
Claim 19 of U.S. Patent No. 8,474,035 B2 teaches IPSec tunnels.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize one or more IPSec tunnels in the claims 1 and 8 of U.S. Patent No. 10,797,992 B2 to further enhance industrial applicability. 
Regarding claims 6, 13 and 20, claim 5 of U.S. Patent No. 10,797,992 B2 teaches wherein the central network controller is further operative to: distribute routing information to the edge network devices.
Regarding claims 7 and 21, claim 1 of U.S. Patent No. 10,797,992 B2 teaches wherein the central network controller is further operative to: adjust the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network, wherein adjusting the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network comprises: receiving an indication that an endpoint for the first particular application is migrating from a first network domain to a second network domain, wherein the second network domain is a different network than the first network domain; and dynamically adjusting, in response to receiving the indication, routing information associated with the first particular application to cause traffic for the first particular application to be routed to the second network domain.
Regarding claims 8, 14 and 22, claim 1 of U.S. Patent No. 10,797,992 B2 teaches wherein at least one of the two or more physical provider networks is a first network type, and at least a second one of the two or more physical provider networks is a second network type.
Regarding claims 9 and 23, claim 4 of U.S. Patent No. 10,797,992 B2 teaches wherein each edge network device is operative to monitor performance of the two or more physical provider networks and report the performance to the central network controller.
10.	Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 7, 8 of U.S. Patent No. 11,290,377 B2 in view of U.S. Patent No. 8,474,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Regarding claims 2, 10, 16, claims 1 and 8 of U.S. Patent No.11,290,377 B2 teaches a network system comprising: one or more edge network devices, each edge network device comprising one or more network interfaces to communicate with a communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process, the process when executed operable to: maintain one or more tunnel-based overlays over the communication network to one or more remote edge network devices, wherein the communication network comprises two or more physical provider networks; receive one or more policies from a central network controller, wherein at least one of the one or more policies is an overlay network policy comprising a first mapping between a first particular application and one of the one or more tunnel-based overlays, and wherein at least one of the one or more policies is a domain-based policy defining a mapping between one or more application traffic types and a direct internet access path across the communication network to one or more service domains; and route the network traffic based on the one or more policies, wherein the domain-based policy is operative to cause the one or more edge network devices to route selected network traffic on the direct internet access path to the one or more service domains, and wherein the overlay network policy is operative to cause the one or more edge network devices to route the selected network traffic on a corresponding tunnel-based overlay; and the central network controller, the central network controller comprising one or more network interfaces to communicate with the communication network, a processor coupled to the one or more network interfaces and configured to execute a process, and a memory configured to store the process, the process when executed operable to: transmit the one or more policies to the one or more edge network devices.
	Claims 2, 10 and 16 broadens the scope of claims 1 and 8 of U.S. Patent No. 11,290,377 B2 by removing limitations.
	Claims 1 and 8 of 11,290,377 B2 do not explicitly apply one or more firewall functions to network traffic received via the one or more network interfaces
 	However, claim 8 of U.S. Patent No. 8,474,035 B2B2 teaches apply one or more firewall functions.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed to apply one or more firewall functions to network traffic received via the one or more network interfaces in the claims 1 and 8 of 
U.S. Patent No. 11,290,377 B2 to further enhance industrial applicability.
Regarding claims 3, 11 and 17, claim 2 of U.S. Patent No. 11,290,377 B2 teaches wherein the first mapping between the first particular application and the one of the one or more tunnel-based overlays comprises: an enterprise network address associated with the first particular application that is within an enterprise address space. 
Regarding claims 4 and 18, claim 1 of U.S. Patent No. 11,290,377  B2 teaches wherein the central network controller is further operative to: discover one or more available paths in the communication network; and provide information relating to the one or more available paths to the one or more edge network devices.
Regarding claims 5, 12 and 19, claims 1 and 8 of U.S. Patent No. 11,290,377 B2 teaches the network system of claim 2.
Claims 1 and 8 of U.S. Patent No. 11,290,377 B2 do not explicitly teach wherein the one or more tunnel-based overlays comprise IPSec tunnels. 
Claim 19 of U.S. Patent No. 8,474,035 B2 teaches IPSec tunnels.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize one or more IPSec tunnels in the claims 1 and 8 of U.S. Patent No. 11,290,377 B2 to further enhance industrial applicability. 
Regarding claims 6, 13 and 20, claim 8 of U.S. Patent No. 11,290,377 B2 teaches wherein the central network controller is further operative to: distribute routing information to the edge network devices.
Regarding claims 7 and 21, claim 1 of U.S. Patent No. 11,290,377 B2 teaches wherein the central network controller is further operative to: adjust the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network, wherein adjusting the first mapping between the first particular application and the one of the one or more tunnel-based overlays for the communication network comprises: receiving an indication that an endpoint for the first particular application is migrating from a first network domain to a second network domain, wherein the second network domain is a different network than the first network domain; and dynamically adjusting, in response to receiving the indication, routing information associated with the first particular application to cause traffic for the first particular application to be routed to the second network domain.
Regarding claims 8, 14 and 22, claim 1 of U.S. Patent No. 11,290,377 B2 teaches wherein at least one of the two or more physical provider networks is a first network type, and at least a second one of the two or more physical provider networks is a second network type.
Regarding claims 9 and 23, claim 7 of U.S. Patent No. 11,290,377  B2 teaches wherein each edge network device is operative to monitor performance of the two or more physical provider networks and report the performance to the central network controller.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/ 	Primary Examiner, Art Unit 2477